Title: To George Washington from Edmund Randolph, 28 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 28. 1794.
          
          I do myself the honor of submitting to your consideration the draught of a letter,
            intended as an answer to Mr Hammond’s reply to Mr Pinckney’s memorial on the
            instructions of the 6th of November 1793.
          The inclosed letter from Colo. Hamilton shews, that he has perused the draught; and
            upon the three first remarks contained in that letter I will either satisfy him, or
            abandon my own idea.
          The fourth observation speaks of a tartness of language; which,
            if it be more than the subject dictates, is more than I wished; and therefore I shall
            not hesitate to remove any improper asperity.
          But the 5th observation requires me to know your pleasure, whether a general or particular answer shall be given. Before I began to write, I asked Mr Jay, whether he would prefer, that the
            subject should be left, as it is, or taken up by me in the way of refutation: He
            thought, that it was better to enter upon a refutation of Mr Hammond’s memorial. Mr Jay
            will otherwise be obliged to do the same thing himself. And I cannot conceive, that a
            foreign minister ought to press upon the secretary of state doctrines, of great
            prejudice to the U.S.; and that the secretary should remain silent, as if he were
            afraid, or could not answer them.
          However, I beg leave to assure you, that the sending of a general or particular letter
            is of no importance to any sensation of my own—I only wish for your directions; and let
            these be, what they may, they will be perfectly satisfactory to me. I have the honor, sir, to be with the greatest respect yr. mo. ob.
            serv.
          
            Edm: Randolph
          
        